                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                        Case No. 14CR2192-H

                                             Plaintiff,
                        vs.
                                                                        JUDGMENT OF DISMISSAL
Martha Georgina Ochoa,


                                           Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       31 :5322; 18:2 - Willful Violation of the Bank Secrecy Act through Failure to Maintain
       an Effective Anti-Money Laundering Program under Title 31, United States Code,
       Section 5318(h) and 5322; Aiding and Abetting


                    -+---~F~··~IL~·E
 Dated: _8_/6/_20_1_9                           •     --1               lw{J &
                                                               Hon. William V. Gallo
                                    AUG O8 20i9                qnited States District Judge
                           CLERK,   u.s   CIIST~!('.T COURT         I
                        . ~e':THERN DIST~!     or;   ~~~:~:~; [!¢   I
